DETAILED ACTION
The following is responsive to Applicant’s After Final Consideration Pilot Program 2.0 request filed May 18, 2021 and telephonic communications with Applicant’s Representative conducted on May 24, 2021.  With respect to Applicant’s After Final Consideration Pilot Program 2.0 request, claims 1–20 are amended.  With respect to the telephonic communications, Applicant’s Representative approved, by way of the following Examiner’s Amendment, amendments to claims 1–8, 10–15, and 17–20.  Accordingly, claims 1–20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Grant Johnson on May 24, 2021.

In the Claims:  

1. (Currently Amended) A method for managing cloud infrastructure comprising: recording network traffic between a plurality of deployed microservices, wherein the plurality of deployed microservices comprise a collection of loosely coupled services 
automatically, by a microservices interaction mapping module: 
analyzing the network traffic to generate an end-to-end flow mapping of the plurality of deployed microservices; 
continuously analyzing the network traffic and the end-to-end flow mapping to dynamically detect changes in interactions between the plurality of deployed microservices; and 
detecting a plurality of failures of the plurality of deployed microservices using the dynamically detected changes in interactions; 
using the end-to-end flow mapping to determine which of the plurality of microservice flows are affected by each of the plurality of failures; 
determining an amount of revenue loss per period of time for each affected microservice flow; 
retrieving, for the each of the plurality of failures, a microservice restoration time; 
determining an expected total cost of [[a]] down time for each affected microservice flow based on the determined amount of revenue loss per period of time for each affected microservice flow and the retrieved microservice restoration time; and 
generating a prioritized order for microservice restoration using the expected total cost of down time for each affected microservice flow.

plurality of failures perform one or more functions for a retail website.

3. (Currently Amended) The method of claim 2, wherein determining the amount of revenue loss per period of time comprises: 
determining an average revenue value per transaction performed by the one or more functions for the retail website; and 
determining a frequency of transactions performed by the one or more functions for the retail website.

4. (Currently Amended) The method of claim 2, wherein determining the amount of revenue loss per period of time comprises: 
determining a rate of transaction abandonment per additional second required to complete a transaction due to each of the plurality of failures.

5. (Currently Amended) The method of claim 4, wherein determining the amount of revenue loss per period of time further comprises: 
determining a number of additional seconds required to complete the transaction due to each of the plurality of failures.

6. (Currently Amended) The method of claim 1, wherein the network traffic comprises a time of day each of the plurality of deployed microservices is active, incoming workloads each affected microservice flow comprises: 
performing, by the plurality of deployed microservices, a transaction for the application; 
backtracking a set of service calls to identify which microservices of the plurality of deployed microservices were used in the transaction; 
using the identified microservices to determine a number of employees affected by the microservices used in the transaction.

7. (Currently Amended) The method of claim 6, wherein determining the amount of revenue loss per period of time for each affected microservice further comprises calculating a loss of productivity value for each of the employees affected by the microservices used in the transaction.

8. (Currently Amended) A system for managing cloud infrastructure, the system comprising: 
one or more processors; and 
a memory communicatively coupled to the one or more processors, wherein the memory comprises instructions which, when executed by the one or more processors, cause the one or more processors to perform a method comprising: 

automatically, by a microservices interaction mapping module: 
analyzing the network traffic to generate an end-to-end flow mapping of the plurality of deployed microservices; 
continuously analyzing the network traffic and the end-to-end flow mapping to dynamically detect changes in interactions between the plurality of deployed microservices; and 
detecting a plurality of failures of the plurality of deployed microservices using the dynamically detected changes in interactions; 
using the end-to-end flow mapping to determine which of the plurality of microservice flows are affected by each of the plurality of failures; 
determining an amount of revenue loss per period of time for each affected microservice flow; 
retrieving, for each of the plurality of failures, a microservice restoration time; 
determining an expected total cost of [[a]] down time for each affected microservice flow based on the determined amount of revenue loss per period of time for each affected microservice flow and the retrieved microservice restoration time; and 
generating a prioritized order for microservice restoration using the expected total cost of down time for each affected microservice flow.

10. (Currently Amended) The system of claim 9, wherein determining the amount of revenue loss per period of time comprises: 
determining an average revenue value per transaction performed by the one or more functions for the retail website; and 
determining a frequency of transactions performed by the one or more functions for the retail website.

11. (Original) The system of claim 9, wherein determining the amount of revenue loss per period of time comprises: 
determining a rate of transaction abandonment per additional second required to complete a transaction due to each of the plurality of failures.

12. (Currently Amended) The system of claim 11, wherein determining the amount of revenue loss per period of time further comprises: 
determining a number of additional seconds required to complete the transaction due to each of the plurality of failures.

13. (Currently Amended) The system of claim 8, wherein the network traffic comprises a time of day each of the plurality of deployed microservices is active, incoming workloads handled by each of the plurality of deployed microservices, and output information from each of the plurality of deployed microservices; and wherein determining the amount of each affected microservice flow comprises: 
performing, by the plurality of deployed microservices, a transaction for the application; 
backtracking a set of service calls to identify which microservices of the plurality of deployed microservices were used in the transaction; 
using the identified microservices to determine a number of employees affected by the microservices used in the transaction.

14. (Currently Amended) The system of claim 13, wherein determining the amount of revenue loss per period of time each affected microservice flow further comprises calculating a loss of productivity value for each of the employees affected by the microservices used in the transaction.

15. (Currently Amended) A computer program product for managing cloud infrastructure, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a computer to perform a method comprising: 
recording network traffic between a plurality of deployed microservices, wherein the plurality of deployed microservices comprise a collection of loosely coupled services that cooperate to form a plurality of microservice flows for one or more software applications; 

analyzing the network traffic to generate an end-to-end flow mapping of the plurality of deployed microservices; 
continuously analyzing the network traffic and the end-to-end flow mapping to dynamically detect changes in interactions between the plurality of deployed microservices; and 
detecting a plurality of failures of the plurality of deployed microservices using the dynamically detected changes in interactions; 
using the end-to-end flow mapping to determine which of the plurality of microservice flows are affected by each of the plurality of failures; 
determining an amount of revenue loss per period of time for each affected microservice flow; 
retrieving, for each of the plurality of failures, a microservice restoration time; 
determining an expected total cost of [[a]] down time for each affected microservice flow based on the determined amount of revenue loss per period of time for each affected microservice flow and the retrieved microservice restoration time; and 
generating a prioritized order for microservice restoration using the expected total cost of down time for each affected microservice flow.

17. (Currently Amended) The computer program product of claim 16, wherein determining the amount of revenue loss per period of time comprises: 

determining a frequency of transactions performed by the one or more functions for the retail website.

18. (Currently Amended) The computer program product of claim 17, wherein determining the amount of revenue loss per period of time comprises: 
determining a rate of transaction abandonment per additional second required to complete a transaction due to each of the plurality of failures..

19. (Currently Amended) The computer program product of claim 18, wherein determining the amount of revenue loss per period of time further comprises: 
determining a number of additional seconds required to complete the transaction due to each of the plurality of failures.

20. (Currently Amended) The computer program product of claim 15, wherein the network traffic comprises a time of day each of the plurality of deployed microservices is active, incoming workloads handled by each of the plurality of deployed microservices, and output information from each of the plurality of deployed microservices; and wherein determining the amount of revenue loss per period of time for [[the]] each affected microservice flow comprises: 
performing, by the plurality of deployed microservices, a transaction for the application; 

using the identified microservices to determine a number of employees affected by the microservices used in the transaction.

REASONS FOR ALLOWANCE
Claims 1–20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments to claims 1, 6, 8, 13, 15, and 20 are sufficient to overcome the previous objections to claims 1, 6, 8, 13, 15, and 20 for informalities.  As a result, the previous objections for informalities are withdrawn.
Applicant’s amendments to claims 1, 8, and 15 are further sufficient to overcome the previous rejection of claims 1–20 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  As a result, the previous rejection of claims 1–20 under 35 U.S.C. 112(b) is withdrawn.
Applicant’s amendments to claims 1, 8, and 15 are sufficient to overcome the previous rejection of claims 1–20 under 35 U.S.C. 101 as being directed to non-statutory subject matter.  More particularly, Applicant’s amendments include additional elements (“automatically, by a microservices interaction mapping module” and “continuously analyzing the network traffic and the end-to-end flow mapping to dynamically detect changes in interactions between the plurality of deployed microservices”) that when considered in view of the claims as a whole, amount to an 
As noted on page 11 of the Final Office Action mailed March 30, 2021, when considered in view of the claims as a whole, the prior art of record, either alone or in any combination, does not disclose “determining an expected total cost of down time for each affected microservice flow based on the determined amount of revenue loss per period of time for each affected microservice flow and the retrieved microservice restoration time”; and “generating a prioritized order for microservice restoration using the expected total cost of down time for each affected microservice flow,” as substantially recited in independent claims 1, 8, and 15.
With respect to the newly cited reference to Kephart et al. (U.S. 2017/0242894), although Kephart discloses determining a cost impact associated with technology incidents by considering restoration times and prioritizing incidents according to impact (See paragraphs 145–146), Kephart does not disclose determining costs associated with microservice flows or generating a prioritized order for microservice restoration.  As a result, claims 1–20 are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623